13 F.3d 421
304 U.S.App.D.C. 298
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Anthony CUTCHIN, Appellant.
No. 92-3218.
United States Court of Appeals, District of Columbia Circuit.
Nov. 24, 1993.

Before BUCKLEY and RANDOLPH, Circuit Judges, and LEVIN H. CAMPBELL*, Senior Circuit Judge.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on the record on appeal from the United States District Court for the District of Columbia, and was briefed and argued by counsel.  While the issues presented occasion no need for an opinion, they have been accorded full consideration by the Court.  See D.C.Cir.R. 14(c).


2
We affirm the judgment of the district court for substantially the same reasons stated in its opinion.  The 911 call together with the partial corroboration by the arresting officer provided reasonable suspicion to stop the defendant's car.  It is therefore


3
ORDERED and ADJUDGED, by this Court, that the judgment of the District Court is hereby affirmed.


4
FURTHER ORDERED, by this Court, that the Clerk shall withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b).



*
 Of the United States Court of Appeals for the First Circuit, sitting by designation pursuant to 28 U.S.C. Sec. 294(d)